DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32 depends from canceled claims 1-11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 19-21, 26, 27, 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2008/149772 in view of Kazanas et al (US2017/0258268).
WO-2008/149772 discloses a patterned conductor and manufacturing method comprising a metal linear conductor (11, 21) positioned on a placement surface (20) wherein the conductor, in a section orthogonal to the longitudinal direction, is a plurality of metal crystal grains (para. 0039) having a length ho along a normal direction which length is larger than one third of a height H of the linear conductor along a normal direction to the placement surface (Figure 5; para. 0025, 0051-0055, 0058, 0084), linear conductor is copper (11, 21; para. 0023), a sheet (12) with a patterned conductor (11, 21), a substrate (20), a manufacturing method comprising providing a metal film (12) on a substrate (20), providing a resist pattern and etching with a mask and removing resist pattern (para. 0025, 0032, 0044), and step of inspecting metal crystal grains(para. 0058-0059, Figure 5).  WO-2008/149772 does not disclose patterned conductor as a heating plate in a vehicle, a minimum value ratio (ho/wo) is not less than 1.2 or 2 and a value of a ratio (W/w) is not less than 2.0 and not more than 10, and average of a diameter of a circle having the same area of the metal crystal grain(s) is smaller than a half of the height H of linear conductor along the normal direction to the placement surface.  Kazanas et al discloses a patterned conductor as a heating plate in a vehicle (para. 0125).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used the patterned conductor of WO-2008/149772 as a heater as disclosed by Kazanas et al because, a patterned conductor has flexibility and allows for a uniform heating of different vehicle components.  Regarding claims 19, 26, 27, 34 and 36 wherein a minimum value ratio (ho/wo) is not less than 1.2 or 2 and a value of a ratio (W/w) is o/wo) being a ratio of the length ho of the metal crystal grain along the normal direction to the placement surface with respect to the length wo along the placement surface. It is within the level of ordinary skill in the art to specify a suitable inclination angle, based on limited tests, so that the minimum value of the ratio (ho/wo) is not less than 1.2 or 2. In a linear conductor having a certain width, the larger the inclination angle and the thickness of a metal crystal grain disposed therein become, the smaller a value of a ratio, which is a ratio of a line width W of the linear conductor with respect to an average w of a length along the placement surface in the section.  Figure 5 of WO-2008/149772 discloses metal crystal grains having a plurality of inclination angles and thicknesses. Therefore, it is obvious and within the level of ordinary skill to adjust the inclination angles and the thicknesses of the metal crystal grains such that the value is adjusted to be 1.2 or within the range of not less than 2 and not more than 10.  Regarding claim 20 wherein an average of a diameter of a circle having the same area of the metal crystal grain(s) is smaller than a half of the height H of linear conductor along the normal direction to the placement surface, is a technical aspect to determine an area of the metal crystal grain and a thickness thereof.  The smaller the area of a metal crystal grain, the smaller an average of a diameter of a circle having the same area as an area of the metal crystal grain. Therefore, it is obvious and within the level of ordinary to specify a suitable area value, based on limited tests, so that an average of a diameter of a circle having the same area as an area of the metal crystal .

Allowable Subject Matter
Claims 22-25, 28-30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






stf								/SHAWNTINA T FUQUA/June 4, 2021							Primary Examiner, Art Unit 3761